IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
EARL LEE SUTTON, JR.,

              Petitioner,

v.                                                     Case No. 5D18-1259

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 13, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Earl Lee Sutton, Carrabelle, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 17, 2017 order

denying Petitioner’s pro se second amended motion for post-conviction relief, filed in

Case No. 2009-191-CFAWS in the Seventh Judicial Circuit Court in and for Volusia

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., BERGER and EDWARDS, JJ., concur.